Citation Nr: 1714478	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-26 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss.

3. Entitlement to service connection for a low back disability.

4. Entitlement to an initial compensable rating for residuals, status post right inguinal hernia repair (hernia disability).


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1986 to May 1996 and November 2001 to November 2002.  He also had United States Naval Reserve service, with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky; a July 2012 rating decision of the VA RO in Montgomery, Alabama; and an August 2012 rating decision of the VA RO in Montgomery, Alabama.  

The August 2011 rating decision denied service connection for a low back disability and a right inguinal hernia, and granted service connection for PTSD and assigned a noncompensable rating effective October 29, 2010.  The July 2012 rating decision, in pertinent part, granted service connection for residuals, status post right inguinal hernia repair, and assigned a noncompensable rating, effective October 29, 2010, and increased the disability rating for PTSD to 10 percent, effective October 29, 2010.  The August 2012 rating decision, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 12, 2012.

In a July 2014 rating decision, the RO increased the disability rating for PTSD from 10 to 50 percent, effective October 29, 2010.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The record also reflects that the Veteran has appointed several Veterans Service Organization representatives and accredited agents to assist with this appeal.  Most recently, in November 2013, the Veteran revoked his Power of Attorney, which had appointed Bryan Held as his representative; the Board finds that the Veteran properly revoked this agent's representation.  See 38 C.F.R. § 14.631(f)(1).  The Veteran did not file a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative until September 2014, when he again appointed Bryan Held as his representative.  In a February 2016 letter, Mr. Held withdrew from this representation appointment.  The Board finds that Mr. Held has properly revoked the representation appointment.  See 38 C.F.R. § 14.631(c).  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board finds that the Veteran wishes to represent himself in this matter.


FINDINGS OF FACT

1. In February 2016, prior to promulgation of a decision in the appeal, the Board received a written statement from the Veteran indicating that he wished to withdraw his appeals for increased initial ratings for bilateral hearing loss and PTSD.

2. The Veteran was diagnosed with, and treated for, chronic, recurrent low back pain and strains during service; he has had, continuous low back symptoms since service, and is currently diagnosed with degenerative arthritis of the low back.

3. There is no recurrence of right inguinal hernia disability, status post hernia repair; a recurrent postoperative right inguinal hernia, readily reducible, and well supported by truss or belt has not been shown during the appeal period.

4. For the entire period on appeal, the residual surgical scar, status post right inguinal hernia repair, has been manifested by competent reports of pain.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an initial compensable rating for a hernia disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7338 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for a painful scar, secondary to the service-connected hernia disability, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected appeals from an August 2011 rating decision that, in pertinent part, granted service connection for PTSD and assigned a noncompensable initial rating effective October 29, 2010 and an August 2012 rating decision that, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable initial rating effective May 12, 2012.  However, in a February 2016 statement, the Veteran indicated that he wished to withdraw his appeal seeking increased initial ratings for those disabilities.  Once the Board received the Veteran's statement withdrawing those claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claims for increased ratings for PTSD and bilateral hearing loss, and they are therefore dismissed.  38 U.S.C.A. § 7105(d)(5).

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

A claim for an initial compensable rating arises from the appellant's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314 -15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, lay statements, and the Veteran's statements.

The Veteran was afforded VA examinations in February 2011 and January 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons stated below, these examinations were adequate. 

In July 2011, VA made a formal finding of unavailability for the Veteran's service treatment records (STRs) dated from November 2011 to November 2002.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a July 2011 letter, the RO informed the Veteran of all efforts made to locate these service treatment records and their continued unavailability.  He was asked to submit any such records in his possession.  Therefore, the Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts would be futile.  38 C.F.R. § 3.159(c)(2).

Moreover, as to the claim for entitlement to service connection, no further discussion of the duties to notify and assist is required given the favorable outcome of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of these claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Degenerative arthritis is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for a Low Back Disability - Analysis

The Veteran asserts that he has a current low back disability that was caused by back injuries during service, the symptoms of which have been continuous since service.

As an initial matter the medical evidence shows that the Veteran has been diagnosed with numerous low back disabilities, including facet hypertrophy (arthritis) at L5-S1, degenerative disc disease (DDD), and spondylosis.  See April 2011 VA examination report, September 2013 VA treatment record.

The Veteran reported that his back pain started in service and was continuous throughout.  His STRs indicate that the Veteran's back pain started in 1989 after he was knocked down by a jet blast on an air craft carrier.  His complaints of back pain were continuous throughout his first period of active service and his STRS show assessments of chronic and recurrent low back pain and lumbosacral strain with exacerbation, with prescribed physical therapy exercises.  See March 1988, February 1989, February 1993, December 1994, and February 1996 service treatment records; December 2010 statement.  Moreover, as noted, his STRs covering his second period of active service are unavailable.

The evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms of low back arthritis since service to warrant presumptive service connection for arthritis under 38 C.F.R. § 3.303 (b).

The Veteran reported that his back pain has been continuous since service.  See December 2010 statement.  He also submitted competent and credible lay statements from his friend, father, mother, and brother indicating that the Veteran's complaints of back pain have been continuous since service.  See November 2011 and December 2011 lay statements.  The Veteran, as a layperson, is competent to report observable symptoms of a back disability, such as pain, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  His friends and family members are also competent to report their observations of the Veteran.  Moreover, the Board does not doubt the credibility of his statements.  The Board finds these lay statements to be highly probative as to the continuity of symptomatology since service.

The Board recognizes the unfavorable April 2011 VA medical opinion obtained; however, the opinion is of little to no probative value because while the examiner acknowledged the recurrent and chronic low back pain in service with no improvement despite all efforts, he did not address the Veteran's competent and credible reports of continuing back pain since service.  Moreover, the examiner based his unfavorable opinion in part on the absence of disc and/or joint disease during service; such requirement that the disability be shown in the service treatment records before the lay assertion of in-service injury or symptoms is "corroborated" constitutes legal error.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

In consideration of the Board's heightened duty to assist the Veteran in substantiating his claim, and resolving reasonable doubt in the Veteran's favor, the Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for lumbar spine degenerative arthritis, including diagnoses of lumbar facet arthropathy and spondylosis, have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336.  Because the Board is granting the Veteran's claim for service connection for arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303 (d).

The Board notes further that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis from the symptomatology of the DDD or any other back disability.  As such, the Board has attributed all identified back disability symptomatology and impairment to the now service-connected arthritis, and the RO should consider all of the Veteran's lumbar spine symptomatology and impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine, or any other back disability.


Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Increased Initial Rating Claim for a Hernia Disability - Analysis

The Veteran is assigned a noncompensable initial rating for his right inguinal hernia disability.  He asserts that a higher rating is warranted.  The hernia disability is rated under 38 C.F.R. § 4.114, DC 7338, applicable to inguinal hernias.

Under DC 7338, a noncompensable rating is warranted for a hernia that is small, reducible, or without true hernia protrusion, or that is not operated but remediable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for recurrent postoperative hernias, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small recurrent postoperative hernias or unoperated irremediable hernias, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.

An April 2008 private treatment record indicated that the Veteran had an umbilical hernia repair.

A March 2010 private treatment record indicated that the Veteran had a ventral hernia repair.

The Veteran was afforded a VA examination in February 2011.  The VA examiner noted that the Veteran reported having a right inguinal hernia repair in 1992, a left inguinal hernia repair in 2008, and an umbilical hernia repair in 2010.  The Veteran denied any current hernia or related symptoms.  The Veteran did not use belts or trusses for muscles hernias.  The VA examiner noted well-healed surgical scars above umbilicus and in bilateral inguinal region.  There was no objective finding of any hernia upon examination.  The VA examiner opined that the Veteran's current claim of a hernia was not caused by or a result of in service treatment/surgery for hernia.

The Veteran was afforded a VA examination in January 2016.  He reported occasional pain at the site of the right hernia repair that was worse with lifting any amount of weight.  The Veteran did not see or feel a protrusion, but felt occasional discomfort.  He was prescribed a truss belt which he uses if he feels pain.  The VA examiner stated that the Veteran had a scar related to his hernia disability, but that the scar was not painful, unstable, or having a total area of all related scars greater than six square inches.

After a review of all the evidence, both lay and medical, for the entire initial rating period, the Board finds that the criteria for initial compensable rating has not been met as the medical evidence demonstrates that the right inguinal hernia disability has not been recurrent after its surgical repair.  While the Veteran has had multiple hernias since service, all of these were anatomically distinct from and unrelated to the right inguinal hernia that was repaired during service.  Findings from the February 2011 and January 2016 VA examinations both revealed no current hernia and no history of a recurrent right inguinal hernia.  While the Veteran has been prescribed a truss belt that he uses when he feels pain, this alone is not enough to warrant a compensable rating.  The Veteran did not see or feel a protrusion and none was found by the medical examiners during the examinations.  Because the evidence does not establish the Veteran's right inguinal hernia disability has been recurrent at any point during the period on appeal, the criteria for a compensable rating under DC 7338 is not warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board however has also considered whether assignment of a separate rating under any other of the applicable diagnostic codes is appropriate as to the service-connected hernia disability.  In this regard, the Board considers whether a separate rating is warranted for the surgical scar, status post repair.  

Diagnostic Code (DC) 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the left hernia scar is not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7802 provides that a deep scar is defined as one associated with underlying soft tissue damage. 

Under DC 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under DC 7802 provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  According to DC 7805, other scars are to be rated based on the limitation of function of the affected body part. 

The Board finds that, for the entire initial rating period, the right inguinal hernia scar has been manifested by pain.  While the January 2016 VA examiner stated that the Veteran's right hernia scar was not painful, the Veteran reported having occasional pain at the site of the right hernia repair, and stated that the pain was worse with lifting any amount of weight.  Indeed, the Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board does not doubt the credibility of his statements.  For these reasons, for the entire initial rating period, the Board finds the right inguinal hernia scar has been manifested by pain.  Resolving reasonable doubt in favor of the Veteran, the criteria for separate initial rating of 10 percent, but no higher, under DC 7804 for a painful scar for the entire rating period is warranted.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that a higher rating in excess of 10 percent for the right hernia scar is not warranted for any part of the initial rating period.  As noted above, the Veteran's scar is not of the head, face or neck; therefore, DC 7800 is not applicable.  38 C.F.R. § 4.118.  The April 2011 VA examination report indicates that the scar is not more than six square inches in area or unstable; therefore, a compensable rating is also not warranted under DCs 7801-7803.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under Diagnostic Code 7805. 

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's right inguinal hernia disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The right inguinal hernia disability has been manifested by symptoms of pain, but with no recurrence since its surgical repair.  The schedular rating criteria (DC 7338) specifically contemplate such symptomatology and functional impairment.

The Board also finds that the symptomatology and impairment caused by the Veteran's right inguinal hernia scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful scars.  As discussed above, the Veteran's right hernia scar is characterized by one painful scar.  In this case, comparing the Veteran's disability level and symptomatology of the right inguinal hernia scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.   Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities on appeal.  Therefore, entitlement to a TDIU is not considered part of the present appeal.

ORDER

The appeal seeking an initial compensable rating for bilateral hearing loss is dismissed.

The appeal seeking an initial rating in excess of 50 percent for PTSD is dismissed.

Service connection for a low back disability is granted.

Entitlement to an initial compensable rating for a hernia disability is denied.

For the entire period on appeal, a separate 10 percent rating for a painful scar, secondary to the service-connected right inguinal hernia disability, is granted, subject to the laws and regulations governing monetary benefits.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


